SHARP, W., J.,
Freeman appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking correction of alleged illegal sentences. He seeks to challenge his habitual offender classification in three 1988 criminal cases. We affirm.
In Freeman v. State, 773 So.2d 110 (Fla. 5th DCA 2000), this court affirmed the denial of post-conviction relief on this same issue, regarding the same cases, and the court also noted that Freeman had raised the same issue in a prior post-conviction proceeding. Since Freeman raised this same issue in previous post-conviction proceedings, the trial court correctly denied this motion as successive and improper.
We warn Freeman that additional attempts to raise the same issues regarding his 1988 criminal cases, or other issues which are procedurally barred, may result in him being prohibited from filing future pro se motions regarding the 1988 cases. See Freeman v. State, 794 So.2d 735 (Fla. 5th DCA 2001).
AFFIRM.
THOMPSON, C.J. and HARRIS, J. concur.